      Case 2:19-cv-02551-JAM-DB Document 27 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       KAREEM J. HOWELL,                                No. 2:19-cv-2551 DB P
12                         Plaintiff,
13             v.                                         ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14       CONRAD, et al.,
15                         Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims officers refused to give him his property in retaliation for filing

19   staff complaints and civil suits.

20            On January 25, 2021, plaintiff filed a notice of voluntary dismissal. (ECF No. 22.)

21   Thereafter, the court directed defendants to indicate whether they had any objection to plaintiff’s

22   dismissal. (ECF No. 23.) Defendants 1 Baker, A. Konrad, Nelson, and Tillo have filed a

23   statement of non-opposition and also filed a notice of voluntary dismissal with prejudice signed

24   by the plaintiff. Defendants have not indicated in this action whether they consent or decline to

25   ////

26   1
      Upon screening the complaint, the court found plaintiff had not stated a claim against defendant
27   Baughman. (ECF No. 8 at 6.) Plaintiff was given the option to proceed with the complaint as
     screened or to file an amended complaint. (Id. at 8.) Plaintiff elected to proceed with the
28   complaint as screened and voluntarily dismiss all other claims and defendants. (ECF No. 11.)
                                                       1
      Case 2:19-cv-02551-JAM-DB Document 27 Filed 02/12/21 Page 2 of 2


 1   consent to magistrate jurisdiction. In light of the lack of consent, the court will recommend that
 2   this action be dismissed in light of plaintiff’s notice and defendants’ statement of non-opposition.
 3             IT IS HEREBY ORDERED that the Clerk of the Court randomly assign a District Judge
 4   to this action; and
 5             Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed with
 6   prejudice.
 7             These findings and recommendations are submitted to the United States District Judge
 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within thirty (30) days
 9   after being served with these findings and recommendations, any party may file written
10   objections with the court and serve a copy on all parties. Such a document should be captioned
11   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
12   objections shall be served and filed within fourteen days after service of the objections. The
13   parties are advised that failure to file objections within the specified time may waive the right to
14   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
15   Dated: February 12, 2021
16

17

18

19

20

21

22

23

24

25
     DB:12
26   DB:1/Orders/Prisoner/Civil.Rights/howe2551.f&r.dism

27

28
                                                           2
